Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In a response filed 29 July 2022, Applicant amends claims 1, 2, 4, 5, 11, 12, 14, 15, 19 and 20.
	Claims 1-20 are presented for examination.
Terminal Disclaimer
The terminal disclaimer filed on 06 August 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Pat 9742803, U.S. Pat 9906555, U.S. Pat 10581911 and U.S. Pat 10715551  has been reviewed and is accepted.  The terminal disclaimer has been recorded.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Christopher J. McKenna (Reg. No.: 53302) on 04 August 2022.
The application has been amended as follows: 

1.	(Currently Amended) A method comprising: 
identifying, by one or more processors, for each event of a plurality of events associated with a plurality of simulated phishing communications a category from a plurality of categories;
associating, by the one or more processors, one or more user groups of a plurality of user groups to each of the plurality of categories of events, the events for each category of events being associated with the plurality of simulated phishing communications;
identifying, by the one or more processors based at least on a first event of a user associated with one or more of the plurality of simulated phishing communications, a category from the plurality of categories; and
 including, by the one or more processors, the user in a user group of the plurality of user groups associated with the category.

6.	(Currently Amended) The method of claim 1, further comprising receiving, by the one or more processors, an indication of the first event identifying an interaction of the user with the simulated phishing communication.  

11.	(Currently Amended) A system comprising: 
one or more processors coupled to memory, and configured to:
identify for each event of a plurality of events associated with a plurality of simulated phishing communications a category from a plurality of categories;
associate one or more user groups of a plurality of user groups to each of the plurality of categories of events, the events for each category of events being associated with the plurality of simulated phishing communications;
identify, based at least on a first event of a user associated with one or more of the plurality of simulated phishing communications, a category from the plurality of categories; and
include the user in a user group of the plurality of user groups associated with the category.
Response to Arguments
Applicant’s arguments, see Remarks, filed 29 July 2022, with respect to the claim rejections, in combination with the amendments agreed upon supra, have been fully considered and are persuasive.  The prior grounds of claim rejections have been withdrawn. 
Allowable Subject Matter
Claims 1-20 are allowed.
	The claims are directed to novel and non-obvious methods and systems requiring, at least in part, identifying, by one or more processors, for each event of a plurality of events associated with a plurality of simulated phishing communications a category from a plurality of categories; associating, by the one or more processors, one or more user groups of a plurality of user groups to each of the plurality of categories of events, the events for each category of events being associated with the plurality of simulated phishing communications; identifying, by the one or more processors based at least on a first event of a user associated with one or more of the plurality of simulated phishing communications, a category from the plurality of categories; and including, by the one or more processors, the user in a user group of the plurality of user groups associated with the category.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARREN B SCHWARTZ whose telephone number is (571)270-3850. The examiner can normally be reached 9am-7pm EST, Monday-Thursday, 9am-5pm EST, Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph P Hirl can be reached on (571)272-3685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARREN B SCHWARTZ/Primary Examiner, Art Unit 2435